Citation Nr: 1001603	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-19 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to payment of educational assistance benefits 
under Chapter 30, for a period of time prior to April 2, 
2004.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to December 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 decision of the Atlanta, Georgia, Department 
of Veterans Affairs (VA) Education Office (RO).


FINDINGS OF FACT

Resolving all doubt in the Veteran's favor, the Board finds 
that the Veteran's application for education benefits was 
received in December 2001.


CONCLUSION OF LAW

The criteria for payment of educational assistance under 
Chapter 30, Title 38, United States Code, for training prior 
to April 2, 2004, have been met. 38 C.F.R. § 21.7131 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for education benefits for enrollment in 
an on the job training program through the Federal 
Correctional Institution (FCI) in Marianna, Florida, has been 
denied by the RO on the basis that his Application for VA 
Education Benefits, VA Form 22-1990, is stamped as having 
been received on April 2, 2004. The Veteran disagrees, 
claiming that he submitted his application in December 2001, 
and that the delay in the processing of his application is 
due to the inability of the Federal Government to move 
forward.

Under VA regulations, specifically 38 C.F.R. § 21.7131, when 
an eligible Veteran enters into training, the commencing date 
of his or her award of educational assistance, if the award 
is the first award of educational assistance for the program 
of education the Veteran is pursuing will be the latest of: 
(i) the date of the educational institution's certification; 
(ii) one year before the date of claim; (iii) the effective 
date of the approval of the course; or (iv) one year before 
the date the VA receives approval notice for the course. 38 
C.F.R. § 21.7131(a)(1).

Under 38 C.F.R. § 21.1029(b), the date of claim is the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.

There is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  

Review of the claims file reflects that a VA Form 22-1990, 
Application for VA Education Benefits, was signed by the 
Veteran on December 21, 2001, and is date stamped as having 
been received by the Atlanta, Georgia, RO, on April 2, 2004.  
The Board points out that the Veteran's local RO, St. 
Petersburg, Florida, where it is likely the Veteran would 
have first submitted this application, has not date stamped 
this form.

In the case before the Board, in January 2004, VA notified 
FCI Marianna that the Bureau of Prisons Correctional Officer 
job training program had been approved. Additional 
communication from VA reflects that the program was approved 
effective from March 25, 2001.

In this regard, the Board takes notice of the fact that it 
has previously adjudicated several claims in connection with 
the on- the-job training program through the Federal 
Correctional Institution (FCI) in Marianna, Florida, which 
are, essentially, factually identical.  One prior claim 
included printed copies of electronic mail communications, as 
well as a Memorandum from the Employee Services Specialist, 
FCI Marianna, Florida, which served as verification of the 
electronic mail communications.  The electronic mail 
communications and the Memorandum confirmed that, in December 
2001, as in the present case, five employees signed packets 
for the on-the-job training programs and these packets were 
sent to a VA Education Liaison Representative in St. 
Petersburg, Florida, pending approval of the program.  During 
the two years prior to approval of the program, the packets 
remained in St. Petersburg, Florida.  On September 27, 2002, 
the VA Education Liaison Representative notified the FCI 
Marianna that the packets were being mailed to the Central 
Office.

While other Board decisions are not precedential to this 
case, and it can not be definitively said that the appellant 
in this case was one of the five Veterans cited by the RO in 
the prior decision, the factual events surrounding these 
cases are unusually similar, clearly rebutting the 
presumption of regularity in this case.

Considering the evidence of record in light of the above 
criteria and the previous history of this nearly identical 
situation occurring in the case of another Veteran with the 
same RO, even to having the same date stamp of April 2, 2004, 
and resolving all reasonable doubt in the Veteran's favor, 
the Board finds that the criteria for payment of educational 
assistance under Chapter 30, Title 38, United States Code, 
for training prior to April 2, 2004, have been met.  In this 
case, the evidence supports the conclusion that the Veteran's 
Application for VA Education Benefits was received by VARO in 
St. Petersburg, Florida, sometime around December 2001, and 
was not received by the Atlanta, Georgia, RO until April 2, 
2004, through no fault of the Veteran.  

Accordingly, inasmuch as the Veteran's Application for VA 
Education Benefits is deemed to have been filed with VA in 
December 2001, the commencing date of his award of 
educational assistance is one year before this date or 
December 2000.  The application appears to indicate that the 
Veteran began his training in March 2001, well in advance of 
this date.  The Board does point out however, that, as it 
appears that the Veteran may have been in receipt of other 
educational benefits for part of his claimed period, the RO 
must determine the exact amount of benefits to which the 
Veteran is entitled.

Given that the decision above has resolved the issue on 
appeal in the appellant's favor, the Board finds that 
sufficient evidentiary bases permitting a decision on the 
merits is reflected in the claims file. As such, no further 
discussion as to VA compliance with duties to notify or 
assist in claim development is warranted.


ORDER

Payment of educational assistance under Chapter 30, Title 38, 
United States Code, for training from prior to April 2, 2004, 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


